DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed 01/29/2022 have been fully considered but they are not persuasive.
Applicant argues that  “It can be seen that Tillman et al. discloses the processes of establishing the SIM card connection (i.e., data connection) and terminating the SIM card connection.
However, Tillman et al. fails to disclose, teach or suggest disconnecting a routing connection of a SIM card among the multiple SIM cards that currently establishes a routing connection, and switching to a SIM card that has established a data connection to establish a routing connection, without establishing the data connection in the process of switching the SIM card.
As a result, it can be appreciated by those skilled in the art that what disclosed in Tillman et al. is totally different from the recitations in the amended claim 1 of the present application.
Therefore, Tillman et al. fails to disclose, teach or suggest at least the elements discussed above with respect to the amended independent claims of the present application.”  (Remarks, pages 12,-14).
Examiner respectfully disagrees and submits that, first, the newly added limitation “without establishing the data connection in the process of switching the SIM card” is unclear as how the SIM card would be connected or establish a connection to an X entity or device or network without establishing a data connection?  The Examiner notes that IF a better connection has been found for triggering a switching to another SIM card, which has a established better connection (already connected), then that card has data connection as well, because “data connection” is already a “dynamic link” with a particular data source (e.g., internet, a computer), thus  by connecting the SIM card  (phone) to a wireless entity, a data connection is already being used on the phone and the entity.  Therefore, the Examiner finds that there is a need for the Applicant to clarify or define, first of all what “routing connection” is as it is not defined in the original disclosure nor is a common term in the art. The term is interpreted as a connection thus meaning the same as the term “data connection.” And second of all, also, to clarify the terms “a combination of dual standby and dual active network statuses,” as such limitation is not clear because as it is known in the art that a multi-SIM entity may operate in either Dual SIM DUAL Standby OR Dual SIM Dual Active mode: thus, a mobile device (phone) with multiple SIM cards or Dual SIM cards installed operate in either dual standby OR dual active mode. 
The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and restates the need for the Applicant to more clearly and distinctly define the claimed invention.
The Examiner further notes that a more favorable outcome may occur or the presented art may be overcome if the Applicant were to amend the claims with clarification of “routing  connection. The Examiner interprets the cited limitation as a “connection,” a “communication” or “link” between a device A and a device B.  Thus, the same a “data connection.”  And further clarification with respect to “a combination of dual standby and dual active network statuses.”
Applicant presents same arguments as those of claim 1with respect to claim 7, Remarks, page 14. In response, 	the Examiner indicates the same response presented above with respect to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Tillman et al (WO 2015/180779).
Regarding claim 1, Tillman discloses a data switching method, applied to a terminal having multiple SIM cards for user identification (Figure 1, item 1, 11a, 11b: multiple SIM cards), the method comprising:
monitoring network statuses of the multiple SIM cards (Figure 3, So-S1), and determining that there is a SIM card satisfying a combination of dual standby and dual active network statuses among the multiple SIM cards based on the network statuses (Figure 3, step 0, and page 7, ll. 20-25, “The subscriber identities of the wireless device can be in different states …”);
establishing a data connection for the SIM card satisfying the combination of dual standby and dual active network statuses in response to the determining that there is the SIM card satisfying the combination of dual standby and dual active network statuses among the multiple SIM cards based on the network statuses (Figure 3, step 1, detecting first connection to a first subscriber identity);
and disconnecting a routing connection of a SIM card among the multiple SIM cards that currently establishes a routing connection (Figures 3 and 4, e.g., detecting first connection to first SIM and detect changes in connection properties, S1, and determine set of updated network capabilities, S2; and activate second connection S3a; when detecting (S1) one connection going active or ending, then wireless device determines (S2) for the other SIM, and updated set of network capabilities, Figure 4, State 40 and 41),
and switching to a SIM card that has established a data connection to establish a routing connection in response to a need to switch the SIM card that currently establishes the routing connection (Figures 3 and 4; Figure 4: state 40 and state 41) without establishing the data connection in the process of switching the SIM card, Figures 3 and 4; Figure 4: state 40 and state 41, the connection of one SIM in active mode and one SIM connection ends Figure 4, # 422: thus, one SIM in active mode and the other ending connection. Figure 4, States 41 and 42.).
Regarding claim 2, Tillman discloses the data switching method according to claim 1, wherein the SIM cards satisfying the combination of dual standby and dual active network statuses include a first SIM card and a second SIM card, and the first SIM card is a SIM card that has established a data connection and a routing connection and performs a service, and the second SIM card is a SIM card that is different from the first SIM card and does not establish the data connection and the routing connection among the SIM cards satisfying the combination of dual standby and dual active network statuses (Figure 3, step 3a); the establishing the data connection for the SIM card satisfying a combination of dual standby and dual active network statuses comprises: maintaining the data connection and the routing connection of the first SIM card, and establishing the data connection of the second SIM card (Figure 3, step 3a).
Regarding claim 3, Tillman discloses the data switching method according to claim 1, further comprising: monitoring and recording a network data signal quality level of each of the multiple SIM cards, the network data signal quality level including a strong signal quality level and a weak signal quality level (page 3, ll. 23-26, “according to some aspects, the connection properties comprise at least one of: connection state, frequency bandwidth, carrier frequency, modulation, and power level. By considering all types of connection properties that can affect the other SIM, the device always knows the feasible set of network capabilities for each subscriber identity”; the network data signal quality of the strong signal quality level is higher than a first predetermined value, and the network data signal quality of the weak signal quality level is lower than the first predetermined value (page 3, ll. 23-26); wherein, if a level of the network data signal quality of the SIM card that currently establishes the routing connection is a weak signal quality level, it is determined that the SIM card that currently establishes the routing connection needs to be switched (page 3, ll. 23-26). 
Regarding claim 4, Tillman discloses the data switching method according to claim 2, further comprising: monitoring services performed by the second SIM card; and determining that a current routing connection needs to be switched from the first SIM card to the second SIM card in response to monitoring that the second SIM card performs a specific service (Figure 4, state 41).
Regarding claim 5, Tillman discloses the data switching method according to claim 1, wherein the establishing the data connection for the SIM card satisfying the combination of dual standby and dual active network statuses comprises: establishing a data connection carrying SIM card information for each of the SIM cards satisfying the combination of dual standby and dual active network statuses (Page 11, ll. 18-21, “… the wireless device determines, based on the first and second set of possible RATs in idle mode, feasible combinations of RATs and/or carriers for dual active mode operation. There may be some simple rules, for example at dual mode only one LB and one HB are possible and LTE or WCDMA is only combinable with GSM.”) .
Regarding claim 6, Tillman discloses the data switching method according to claim 1, further comprising: 35disconnecting a data connection of a SIM card that does not establish a route and has established the data connection if the network status of the SIM card that has established the data connection no longer satisfies the combination of dual standby and dual active network statuses after establishing the data connection for the SIM card satisfying the combination of dual standby and dual active network statuses (Figure 3, step 2).
Claim 7 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Tillman, Figure 1 , an apparatus or device).
Claim 8 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 9 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 10 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 11 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 12 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Tillman, Figure 1 , an apparatus or device page 17, ll. 6-11).
Claim 14 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 18 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 19 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Tillman, page 18, ll. 16-19, “computer-readable medium, including computer-executable instructions, such as program code, executed by computers in networked environments”).
Regarding claim 20, Tillman discloses a mobile terminal implementing the data switching method according to claim 1, 40comprising the multiple SIM cards (Figure 1, item 1, SIMs 11a, 11b), wherein the mobile terminal is configured to switch between the multiple SIM cards without a need to establish the data connection while switching between the SIM cards, thereby saving time of establishing the data connection (Figures 2 and 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644